ARMSTRONG TEASDALE LLP
Ashley E. Shapiro, Esq.
100 Overlook Center, Second Floor
Princeton, NJ 08540
Telephone: (609) 375-2020
Email: ashapiro@atllp.com

Rafael X. Zahralddin-Aravena, Esq. (admitted pro hac vice)
Shelley A. Kinsella, Esq. (admitted pro hac vice)
300 Delaware Avenue, Suite 210
Wilmington, DE 19801
Telephone: (302) 824-7089
Email: rzahralddin@atllp.com
Email: skinsella@atllp.com
Counsel for Plaintiff

                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF NEW JERSEY

    In re:                                                         Chapter 11

    NEW ENGLAND MOTOR FREIGHT, INC., et al.,1                      Case No. 19-12809 (JKS)

                             Debtors.                              (Jointly Administered)

    KEVIN P. CLANCY, solely in his capacity as the
    LIQUIDATING TRUSTEE,

                             Plaintiff,
                                                                   Adv. Proc. No. 21-01100 (JKS)
    v.

    SHIPLEY FUELS MARKETING, LLC,

                             Defendant.

               STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT

             Kevin P. Clancy, solely in his capacity as the liquidating trustee (the “Plaintiff”), and

Shipley Fuels Marketing, LLC (“Defendant” and, together with Plaintiff, the “Parties”), through


1The Debtors in these Chapter 11 Cases and the last four digits of each Debtor’s taxpayer identification number are
as follows: New England Motor Freight, Inc. (7697); Eastern Freight Ways, Inc. (3461); NEMF World Transport, Inc.
(2777); Apex Logistics, Inc. (5347); Jans Leasing Corp. (9009); Carrier Industries, Inc. (9223); Myar, LLC (4357);
MyJon, LLC (7305); Hollywood Avenue Solar, LLC (2206); United Express Solar, LLC (1126); and NEMF Logistics,
LLC (4666).
their respective counsel, enter into this Stipulation to Extend Time to Respond to Complaint and

hereby stipulate and agree as follows:

       1.    The Parties agree and stipulate that the time within which Defendant may answer,

move, or otherwise plead to the Complaint [Adv. D.I. 1] is hereby extended through and including

April 14, 2021.

       2.      Defendant admits that Defendant is the proper party defendant as named in the

Summons and Complaint.

       3.      In exchange for Plaintiff’s agreement to extend the response deadline, Defendant

agrees to waive any issues relating to service of process of the Summons and Complaint.


 Dated: March 11, 2021

 AGREED TO BY:

 ARMSTRONG TEASDALE LLP                            BLAKEY, YOST, BUPP & RAUSCH, LLP
 /s/ Ashley E. Shapiro                             /s/ Bradley J. Leber
 Ashley E. Shapiro, Esq.                           Bradley J. Leber, Esq.
 100 Overlook Center, Second Floor                 17 East Market Street
 Princeton, NJ 08540                               York, PA 17401
 Telephone: (609) 375-2020                         Telephone: (717) 845-3674
 Email: ashapiro@atllp.com                         Email: bleber@blakeyyost.com

 Rafael X. Zahralddin-Aravena                      Counsel for Defendant
 (admitted pro hac vice)
 Shelley A. Kinsella (admitted pro hac vice)
 300 Delaware Avenue, Suite 210
 Wilmington, DE 19801
 Telephone: (302) 824-7089
 Email: rzahralddin@atllp.com
 Email: skinsella@atllp.com

 Counsel for Plaintiff




                                               2
